     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

AARON KUCHARIK,                           )
                                          )
                               Plaintiff, )                 CIVIL ACTION
v.                                        )
                                          )                 No. 20-2190-KHV
GARDEN CITY COMMUNITY                     )
COLLEGE, et al.,                          )
                                          )
                              Defendants. )
__________________________________________)

                               MEMORANDUM AND ORDER

       On July 9, 2020, Aaron Kucharik filed an amended complaint against Garden City

Community College (“GCCC”), Herbert J. Swender, Merilyn Douglass, Blake Wasinger, Jeff

Crist, Steve Martinez and Teri Worf. Plaintiff alleges retaliation under Title IX, 20 U.S.C. § 1681

et seq., and violations of federal civil rights under the First and Fourteenth Amendments, U.S.

Const. amends. I, XIV, and 42 U.S.C. § 1983. First Amended Complaint (Doc. #6). This matter

is before the Court on defendants’ Motion To Dismiss Plaintiff Kucharik’s Claims (Doc. #21) filed

September 4, 2020, pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons stated

below, the Court overrules in part and sustains in part defendants’ motion.

                                         Legal Standard

       In ruling on a motion to dismiss under Rule 12(b)(6), Fed. R. Civ. P., the Court assumes as

true all well-pleaded factual allegations and determines whether they plausibly give rise to an

entitlement of relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). To survive a motion to dismiss,

a complaint must contain sufficient factual matter to state a claim which is plausible—not merely

conceivable—on its face. Id. at 679–80; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

In determining whether a complaint states a plausible claim for relief, the Court draws on its
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 2 of 20




judicial experience and common sense. Iqbal, 556 U.S. at 679. The Court need not accept as true

those allegations which state only legal conclusions. See id.

       Plaintiff bears the burden of framing his claim with enough factual matter to suggest that

he is entitled to relief; it is not enough to make threadbare recitals of a cause of action accompanied

by conclusory statements. See Twombly, 550 U.S. at 556. Plaintiff makes a facially plausible

claim by pleading factual content from which the Court can reasonably infer that defendants are

liable for the alleged misconduct. Iqbal, 556 U.S. at 678. Plaintiff must show more than a sheer

possibility that defendants have acted unlawfully—it is not enough to plead facts that are “merely

consistent with” defendants’ liability. Id. (quoting Twombly, 550 U.S. at 557). A pleading which

offers labels and conclusions, a formulaic recitation of the elements of a cause of action or naked

assertions devoid of further factual enhancement will not stand. Id. Similarly, where the well-

pleaded facts do not permit the Court to infer more than the mere possibility of misconduct, the

pleading has alleged—but has not “shown”—that the pleader is entitled to relief. Id. at 679. The

degree of specificity necessary to establish plausibility and fair notice depends on context because

what constitutes fair notice under Rule 8(a)(2), Fed. R. Civ. P., depends on the type of case.

Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008).

       When ruling on a Rule 12(b)(6) motion, the Court does not analyze potential evidence that

the parties might produce or resolve factual disputes. Jacobsen v. Deseret Book Co., 287 F.3d

936, 941 (10th Cir. 2002). The Court accepts well-pleaded allegations as true and views them in

the light most favorable to the non-moving party. Sutton v. Utah State Sch. For Deaf & Blind, 173

F.3d 1226, 1236 (10th Cir. 1999).

                                       Factual Background

       Plaintiff’s amended complaint alleges the following:



                                                  -2-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 3 of 20




       Aaron Kucharik is a resident of Garden City, Kansas. First Amended Complaint (Doc.

#6), ¶¶ 12, 33. He is an alumnus of GCCC, an active participant in GCCC programs and offerings

and a season ticket holder for its athletic programs. Id., ¶ 12. He served as the Executive Secretary

of the GCCC Endowment Association, a college-sanctioned fundraising organization, until he

resigned on June 18, 2018. Id. He also worked as a funeral director for Price and Sons Funeral

Home in Garden City. Id., ¶¶ 32–33.

       On March 19, 2018, Kucharik found two envelopes with no return address in the drop box

at Price and Sons Funeral Home. Id., ¶ 32. Kucharik opened the envelopes and discovered that

they contained documents and photographs regarding sexual harassment complaints against

GCCC’s cheer coach. Id., ¶ 33. On or about March 21, Kucharik presented the envelopes to

GCCC authorities, including GCCC’s Title IX1 coordinator and HR department. Id., ¶¶ 49–51.

The HR director took the envelopes and said she “would investigate it and address it as soon as

possible.” Id., ¶ 51. On or about March 23, plaintiff met with a detective at the Garden City Police

Department about the envelopes. Id., ¶ 78. In the following weeks, GCCC did not follow up with

plaintiff, which led him to believe that GCCC administrators were covering up and ignoring sexual

harassment in their cheer program. Id., ¶¶ 51–52.

       On April 10, 2018, due to GCCC’s lack of responsiveness, plaintiff decided to speak at the

open comment section of the GCCC Board of Trustees (“Board”) meeting. Id., ¶¶ 53, 78. He

informed the Board that he had received the anonymous envelopes and had met with the detective.

Id. He then publicly petitioned the Board “to address [the cheer squad’s] Title IX issue, the

problems of a sexually harassing culture at GCCC,” and called on the Trustees to take effective



       1
               Title IX is a federal civil rights law passed as part of the Education Amendments
of 1972 that prohibits discrimination based on sex in education programs or activities that receive
federal financial assistance. See 20 U.S.C. § 1681 et seq.
                                                -3-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 4 of 20




action. Id., ¶ 65. Plaintiff felt that the Board was unreceptive to his comments, and his suspicions

were confirmed when the official meeting minutes did not contain his comments. Id., ¶¶ 81, 108.

Later in the meeting, plaintiff witnessed the Board refuse to reopen the public comment portion of

the meeting for a female cheer student who wanted to comment on the cheer squad sexual

harassment situation. Id., ¶¶ 74–75.

       On April 11, 2018, plaintiff’s boss at the funeral home was driving and received a phone

call from Kim Reule, a host mom to GCCC student athletes. Id., ¶¶ 85–86. Over the phone, Reule

warned that plaintiff’s comments at the Board meeting could hurt the funeral home’s business. Id.

She thought that plaintiff should be fired because “he should not have been talking that way about

the College and its leadership.” Id. When he took the call, plaintiff also was in the car and

overheard the conversation. Id. Plaintiff believes that President Swender “coached, instructed or

primed” Reule to make this phone call to bully plaintiff. Id., ¶ 89. On April 13, at a GCCC

Endowment Association fundraising event, Toni Douglass, another host mom to GCCC student

athletes, heard about Reule’s phone call and confronted her. Id., ¶¶ 96–97. Reule denied making

the phone call. Id., ¶ 98.

       After this incident, feeling that he had no other options, plaintiff resigned from his Board

membership on the GCCC Endowment Association. Id., ¶¶ 124–25. He continued to attend and

speak out at Board meetings concerning Title IX issues and other matters of public concern. Id.

In June of 2018, plaintiff and other community members initiated a recall petition drive to recall

Trustees Douglass, Wasinger, Crist, Martinez and Worf, based in part on their lack of proper

oversight associated with the cheer squad scandal. Id., ¶ 140. Plaintiff also called for the

termination of President Swender and Athletic Director John Green because “they had not publicly

resolved to take sexual harassment of cheer women seriously and instead had doubled down on



                                                -4-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 5 of 20




intimidation, threats and harassment.” Id., ¶ 139. In response, President Swender and the Trustees

began to influence others to shut down plaintiff’s criticism and the recall petition. Id., ¶ 141.

Specifically, on May 10, 2018, GCCC received a request under the Kansas Open Records Act

(“KORA”), K.S.A. § 45-215 et seq., asking for the email records of more than 20 people, including

plaintiff, who had Title IX issues at GCCC. Id., ¶ 148. Plaintiff believes that the KORA request

was “fake” and that President Swender secretly submitted it as “a fishing expedition concerning

individuals who might be termed ‘critics’ of the president.” Id., ¶ 149.

       As the community took sides in the cheer squad scandal, plaintiff felt ostracized, lost

friends and saw his funeral home business suffer. Id., ¶¶ 124–30. On one occasion in late

November of 2018, Trustee Crist—who worked as a hospital chaplain and was responsible for

notifying funeral homes for the next of kin—failed to connect Price and Sons Funeral Home to a

decedent’s family, which harmed business. Id., ¶¶ 127–28. Plaintiff noticed that by the end of

2018, after Trustee Crist retired from the hospital, referrals to Price and Sons Funeral Home “took

a precipitous uptick.” Id., ¶¶ 129–30.

       Meanwhile, the Board had hired an independent investigator to look into the cheer squad

scandal and related Title IX allegations raised in the summer of 2018. Id., ¶ 154. The Board

provided written and oral assurances of non-retaliation to individuals like plaintiff if they would

cooperate and interview with the investigator. Id., ¶ 157. On June 27, 2018, plaintiff met with the

independent investigator for more than two hours. Id., ¶ 158. At a Board meeting in January of

2019, the Board voted to adopt the independent investigator’s report. Id., ¶ 132. Plaintiff

perceived the report as a “sham” because it did not include information from his interview, such

as the anonymous envelopes that he had received. Id., ¶¶ 132, 158. At the same meeting, GCCC

Police Chief Dozier spoke about the cheer squad scandal during the public comment section and



                                                -5-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 6 of 20




“turned around and glared at and/or pointed to” plaintiff and others. Id., ¶¶ 133–34. During his

comments, Chief Dozier had a backpack next to him that plaintiff believed contained a firearm

and ammunition. Id., ¶ 133. The next day, feeling threatened, plaintiff reported Chief Dozier’s

behavior to the on-duty security officer. Id., ¶¶ 134–35. Over the next year, plaintiff on several

occasions asked for a written follow-up on his report to security, only to eventually receive a

response from Trustee Wasinger that “was not especially comforting.” Id., ¶ 136. In February of

2019, the Board voted to close the public comment section of Board meetings “to squelch [plaintiff

and others’] opportunities to address the Board in a public setting.” Id., ¶¶ 143, 201.

       At two Board meetings in June of 2020, Trustees Wasinger and Douglass expressed

frustration at lawsuits like plaintiff’s because they increased GCCC’s insurance rates and

“wrongfully” harmed the college financially.       Id., ¶¶ 169–74.    Plaintiff believes that their

intimidating comments created “an ‘us’ against ‘them’ civil rights based divisiveness.” Id., ¶ 175.

As a result, plaintiff has become the target of “a conspiratorial whisper campaign.” Id., ¶ 182. For

instance, three days after the comments by Wasinger and Douglass, a Garden City resident

confronted plaintiff and echoed their accusations that plaintiff’s lawsuit was harming GCCC. Id.,

¶ 176. Plaintiff believes that community members now are blaming him for GCCC’s financial

woes and severe cutbacks, which is especially unfair because he complied with the Board’s

investigation. Id., ¶ 182.

                                             Analysis

       Plaintiff sues GCCC, GCCC’s former President Swender and several GCCC Board of

Trustees members alleging the following claims: (1) Title IX retaliation by GCCC in violation of

20 U.S.C. § 1681 et seq.; (2) First Amendment retaliation under the United States Constitution,

U.S. Const. amends. I, XIV, and 42 U.S.C. § 1983 by individual defendants in their individual and



                                                -6-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 7 of 20




official capacities, and GCCC under Monell v. Department of Social Services, 436 U.S. 658

(1978); and (3) conspiracy to interfere with civil rights under 42 U.S.C. § 1985(2) by Trustees

Wasinger and Douglass in their individual capacities.2 Defendants move to dismiss plaintiff’s

complaint in its entirety for failure to state a claim. In the alternative, they move to dismiss as

redundant plaintiff’s official capacity claims against individual defendants and to dismiss under

qualified immunity plaintiff’s First Amendment retaliation and Section 1985(2) conspiracy claims

against individual defendants. See, e.g., N.E.L. v. Douglas Cty., Colo., 740 F. App’x 920, 928

(10th Cir. 2018) (detailing threshold to overcome qualified immunity).

       Defendants generally argue that (1) plaintiff has failed to sufficiently plead facts to support

his claims and (2) the documents that plaintiff “incorporated by reference” but did not include in

his amended complaint demonstrate that plaintiff is misstating alleged facts. Specifically, in his

amended complaint, plaintiff “incorporates by reference” the Faculty Report issued on May 8,

2018 and public videos of the Board of Trustees’ meetings. First Amended Complaint (Doc. #6),

¶¶ 36, 159. He did not include them in the amended complaint or attach them as exhibits. On a

motion to dismiss, the Court cannot legally consider extrinsic evidence outside the complaint. See

Fed. R. Civ. P. 12(d); see, e.g., GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381,

1384 (10th Cir. 1997) (court must exclude outside material unless motion converted to one for

summary judgment under Rule 56). Further, while the Court may take judicial notice of matters

in the public record such as the Board’s public meeting videos, such notice is limited to the

document’s existence, not its accuracy. More to the point, under Rule 8(a), Fed. R. Civ. P., a

pleading that states a claim for relief must contain a “short and plain statement of the claim.”



       2
              Plaintiff voluntarily dismissed without prejudice the Section 1985(3) claims for
conspiracy, numbered in his amended complaint as Count IV. Response By Plaintiff Aaron
Kucharik (Doc. #47) at 8 n.3.
                                                 -7-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 8 of 20




Evaluated against that standard, the purported “incorporations by reference” are surplusage,

immaterial and impertinent. Accordingly, under Rule 12(f)(1), Fed. R. Civ. P., the Court strikes

these references from plaintiff’s amended complaint and does not consider them in deciding

defendants’ motion to dismiss.

        The Court now will consider each claim in turn.

I.      Title IX Retaliation

        Plaintiff alleges that GCCC violated his rights to be free from retaliation under Title IX of

the Educational Amendments of 1972, 20 U.S.C. § 1681 et seq. Because reporting incidents of

discrimination is integral to Title IX enforcement, Title IX protects from retaliation individuals

who report discrimination. See Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 180–81

(2005). To state a claim for retaliation under Title IX, plaintiff must allege that (1) he engaged in

protected activity; (2) GCCC knew of the protected activity; (3) GCCC took materially adverse

school-related action against plaintiff; and (4) a causal connection occurred between the protected

activity and the adverse action. Tackett v. Univ. of Kan., 234 F. Supp. 3d 1100, 1109 (D. Kan.

2017); C.T. v. Liberal Sch. Dist., 562 F. Supp. 2d 1324, 1336 (D. Kan. 2008).

        GCCC’s only challenge is that plaintiff does not plead sufficient facts that he is within the

class of people which Title IX protects and GCCC therefore cannot be liable. Memorandum In

Support Of Defendants’ Motion To Dismiss (Doc. #32) at 7–10. GCCC asserts that plaintiff only

pleads that he is a community supporter and booster, not a GCCC student or faculty member, and

that he falls outside the Title IX protections for retaliation. Id.

        The Court disagrees. In the context of Title IX retaliation, plaintiff is not required to plead

that he is a GCCC student or faculty member. Title IX’s enforcement scheme depends on

individual reporting and accordingly protects from retaliation individuals who witness and report



                                                  -8-
      Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 9 of 20




discrimination. See Jackson, 544 U.S. at 180–81. Plaintiff sufficiently pleads that he served as

Executive Secretary for the GCCC Endowment Association, a college-sanctioned fundraising

organization. First Amended Complaint (Doc. #6), ¶ 12. Adult employees or school leaders like

plaintiff “are often in the best position to vindicate the rights of their students because they are

better able to identify discrimination and bring it to the attention of administrators.” Jackson, 544

U.S. at 181. The Court therefore overrules defendants’ motion to dismiss plaintiff’s Title IX

retaliation claims.

II.    First Amendment Retaliation

       Plaintiff alleges that GCCC and the individual defendants, in both their individual and

official capacities, violated his First Amendment rights of speech, association and petition in a

series of animus-based retaliatory acts which they carried out because he publicly reported Title

IX concerns and other official misconduct. See U.S. Const. amends. I, XIV; 42 U.S.C. § 1983;

First Amended Complaint (Doc. #6), ¶ 209. To state a claim for First Amendment retaliation,

plaintiff must show that (1) he was engaged in constitutionally protected activity; (2) defendants’

actions caused plaintiff to suffer an injury that would chill a person of ordinary firmness from

continuing to engage in that activity; and (3) plaintiff’s exercise of constitutionally protected

conduct substantially motivated defendants’ adverse action. Van Deelen v. Johnson, 497 F.3d

1151, 1155–56 (10th Cir. 2007); Worrell v. Henry, 219 F.3d 1197, 1212–13 (10th Cir. 2001)

(establishing the Worrell framework). As noted, plaintiff brings this claim against (1) the

individual defendants in their individual and official capacities and (2) GCCC directly under

Monell.

       Plaintiff alleges the following constitutionally protected activities and retaliatory actions:

(1) defendants retaliated against plaintiff to deter and punish him for speaking at Board meetings



                                                -9-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 10 of 20




by interfering with his friendships and forcing him off the GCCC Endowment Association Board;

(2) because plaintiff spoke or raised issues to their displeasure, the Trustees failed to prevent

President Swender from sending Reule to advocate for the termination of plaintiff’s employment

at the funeral home; (3) the Trustees refused to address plaintiff’s concerns about GCCC’s Title

IX policy at Board meetings and denied him relief; (4) because plaintiff spoke or raised issues to

their displeasure, the Trustees closed the open comment period at their Board meetings for an

indeterminate time period and prevented plaintiff from petitioning the Board; and (5) in an attempt

to harm plaintiff, hold him up to ridicule and blame him for GCCC’s financial harm, Trustees

Wasinger and Douglass spoke about lawsuits like plaintiff’s in at least two Board meetings in June

of 2020. First Amended Complaint (Doc. #6), ¶ 209.

       Defendants seek to dismiss these claims on the following grounds: (1) plaintiff did not

sufficiently plead how defendants’ actions caused him injury that would chill a person of ordinary

firmness from continuing to engage in that activity; (2) the individual defendants are entitled to

qualified immunity because the law is not clearly established in this district; (3) GCCC cannot be

held liable under Monell because its employees committed no constitutional violations and the

underlying Section 1983 claim therefore fails; and (4) plaintiff’s official capacity claims against

the individual defendants are redundant. Memorandum In Support Of Defendants’ Motion To

Dismiss (Doc. #32) at 10–23. The Court will address each of defendants’ arguments in turn.

       A.      First Amendment Retaliation Allegations

       Defendants first argue that plaintiff did not plead sufficient injuries to satisfy the Worrell

framework. Id. at 10–20; see Worrell, 219 F.3d at 1212. Defendants acknowledge that plaintiff

engaged in protected activity but argue that he does not satisfy Worrell’s second prong because

(1) extrinsic evidence proves that plaintiff’s resignation from the GCCC Endowment Association



                                               -10-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 11 of 20




Board was voluntary and that Trustees Wasinger and Douglass’ public comments were innocuous

and (2) plaintiff did not provide sufficient facts to show how failing to act, closing a public

comment period or discussing lawsuits at a public board meeting are materially adverse actions.

       The Court disagrees. First, as discussed, the Court does not consider extrinsic evidence,

such as plaintiff’s public resignation letter or videos of Board meetings, and assumes the truth of

the facts alleged in the amended complaint. Second, in the context of a motion to dismiss, plaintiff

must put defendants on notice of his claims, not plead all of his evidence. See Fed. R. Civ. P. 8(a).

Here, plaintiff sufficiently pleads facts illustrating how defendants’ actions caused him to suffer

an injury that would chill a person of ordinary firmness from continuing to report Title IX issues.

Worrell, 219 F.3d at 1212. As to the first allegation, defendants sought to “deter and punish”

plaintiff from speaking at Board meetings through intimidation tactics like pressuring the

executive director of the Endowment Association to force plaintiff out. First Amended Complaint

(Doc. #6), ¶¶ 124–25, 209. As to the second allegation, the Trustees allowed President Swender

to orchestrate Reule’s call to plaintiff’s employer, which threatened plaintiff’s livelihood. Id., ¶¶

85–89, 209. As to the third allegation, the Trustees failed to address plaintiff’s concerns about

GCCC’s Title IX policy, as seen when his comments were not included in official meeting minutes

or the independent investigator’s report. Id., ¶¶ 84, 108, 132, 158. As to the fourth allegation,

plaintiff presented his Title IX concerns to the Board after exhausting other avenues such as

GCCC’s Title IX coordinator and HR Department, and the Trustees inappropriately closed the

public comment section of their meetings to “squelch” his opportunity to address the Board in a

public setting. Id., ¶¶ 49–51, 143, 201. As to the fifth allegation, Trustees Wasinger and Douglass

blamed people like plaintiff for GCCC’s economic hardships, which intimidated plaintiff, harmed




                                                -11-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 12 of 20




his reputation in the community and deterred him from speaking out. Id., ¶¶ 169–82. The Court

therefore overrules defendants’ motion to dismiss plaintiff’s First Amendment retaliation claims.

       B.      Qualified Immunity

       In the alternative, defendants argue that the individual defendants (President Swender and

Trustees Douglass, Wasinger, Crist, Martinez and Worf) are entitled to qualified immunity on

plaintiff’s First Amendment retaliation claims because “the law is not clearly established in this

district” and defendants “are unaware of any caselaw that would put the Individual Defendants on

notice that any of their actions discussed above violated clearly established law.” Memorandum

In Support Of Defendants’ Motion To Dismiss (Doc. #32) at 22. To overcome an official’s

qualified immunity, plaintiff must demonstrate that (1) the official violated a statutory or

constitutional right and (2) the law clearly establishes that right. See N.E.L., 740 F. App’x at 928.

A right is clearly established when every reasonable official would understand that what he or she

is doing violates that right. Id. at 928–29. Once plaintiff establishes an inference that defendants’

conduct violated a clearly established constitutional right, a qualified immunity defense generally

fails. See Cannon v. City & Cnty. of Denver, 998 F.2d 867, 876–77 (10th Cir. 1993).

       Here, plaintiff has sufficiently pled that (1) he was engaged in protected First Amendment

activities when he reported the Title IX violations and (2) the Trustees and President Swender

subjected him to retaliatory treatment. First Amended Complaint (Doc. #6), ¶ 209. In the Tenth

Circuit, the law is clearly established that harmful retaliation for exercising constitutionally

protected rights under the First Amendment to the Constitution violates Section 1983. See

Worrell, 219 F.3d at 1212; see also Nave v. Indep. Sch. Dist. No. 20 of LeFlore Cty., No. CIV-17-

096-KEW, 2018 WL 6419296, at *9 (E.D. Okla. Dec. 6, 2018). In particular, plaintiff alleges that

after he reported the Title IX concerns to the Board, the Trustees and President Swender forced



                                                -12-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 13 of 20




plaintiff off of the Endowment Association Board; urged Reule to call plaintiff’s employer and

threaten his job; scrubbed his comments from the Board’s official meeting minutes and the

independent investigator’s report; shut down the public comment section of their meetings so he

could no longer address the Board; and publicly blamed him for GCCC’s financial woes. First

Amended Complaint (Doc. #6), ¶¶ 84–89, 108, 124–25, 132, 143, 201, 209. A reasonably

competent public official would necessarily know that such retaliatory behavior violated plaintiff’s

First Amendment rights. See, e.g., Worrell, 219 F.3d at 1212. Thus, the individual defendants are

not entitled to qualified immunity based on a lack of clear law in this district. Defendants’ motion

to dismiss the First Amendment retaliation claims against the individual defendants is therefore

overruled.

       C.      GCCC’s Liability Under Monell

       Plaintiff alleges that under Monell, GCCC is liable for constitutional violations by GCCC

employees under GCCC custom or policy. First Amended Complaint (Doc. #6), ¶¶ 213–28;

Monell, 436 U.S. at 694. Local governments or municipalities, including GCCC, can be held liable

for their employees’ actions if they were taken pursuant to GCCC’s “official policy.” Pembaur v.

City of Cincinnati, 475 U.S. 469, 479 (1986); Monell, 436 U.S. at 694. To allege liability under

Monell and its progeny, plaintiff must allege (1) a constitutional violation by a municipal

employee, (2) the existence of a municipal custom or policy and (3) a direct causal link between

the custom or policy and the violation alleged. See Monell, 436 U.S. at 694; Hinton v. City of

Elwood, Kan., 997 F.2d 774, 782 (10th Cir. 1993).

       Defendants argue that plaintiff “does not allege a single act taken by any employee under

any GCCC policy that violated any alleged right of the Plaintiff” and that Monell liability “appears

to be pleaded as factual support for the alleged First Amendment violations.” Memorandum In



                                               -13-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 14 of 20




Support Of Defendants’ Motion To Dismiss (Doc. #32) at 23. Defendants contend that because

the underlying employees committed no constitutional violations, plaintiff cannot hold GCCC

liable under Monell. Id.

       As stated above, plaintiff sufficiently alleges that GCCC’s employees—President Swender

and the Trustees—violated plaintiff’s constitutional rights when they retaliated against him for

reporting Title IX issues.    The retaliation included employing intimidation tactics such as

threatening plaintiff’s livelihood, silencing him at Board meetings and publicly blaming him for

GCCC’s financial woes. See, e.g., First Amended Complaint (Doc. #6), ¶¶ 84–89, 108, 124–25,

132, 143, 201, 209. Further, plaintiff alleges that these retaliatory actions were based on GCCC’s

Title IX policy or custom to silence critics; to “encourage” or “turn[] a blind eye” to misbehavior;

and to not “adequately supervise, discipline, and train its officials with respect to Title IX and

constitutional protections.” Id., ¶¶ 224–25. Because plaintiff has alleged that the retaliatory

conduct of President Swender and the Trustees was taken pursuant to GCCC’s Title IX policy,

GCCC may be subject to municipal liability if the underlying conduct violated the Constitution.

The First Amendment retaliation claim against GCCC therefore survives under Monell.

       D.      Official Capacity Claims

       Plaintiff asserts his First Amendment retaliation claims against President Swender and the

Trustees (Douglass, Wasinger, Crist, Martinez and Worf) both in their individual and official

capacities. First Amended Complaint (Doc. #6), ¶ 209. Defendants argue that the claims against

President Swender and the Trustees in their official capacities are redundant in view of the claim

against GCCC. Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #32) at 7. In

response, plaintiff contends that the official capacity claims are not redundant because their scope

of recoverable damages is broader than the scope of recoverable damages against GCCC—namely,



                                               -14-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 15 of 20




punitive damages are not permitted in suits against municipalities but are available against

individuals sued in their official capacities. Response By Plaintiff Aaron Kucharik (Doc. #47) at

44. Plaintiff relies on Youren v. Tintic School District, 343 F.3d 1296 (10th Cir. 2003), where the

Tenth Circuit found sufficient evidence to warrant a trial on punitive damages against an individual

defendant in her official capacity.3

       Courts in this district have routinely dismissed official capacity claims as redundant when

the local government or municipality is also a defendant, and have rejected the argument that

official capacity claims should not be dismissed when plaintiff seeks punitive damages. See

Thouvenell v. City of Pittsburg, Kan., No. 2:18-CV-2113-JAR-KGG, 2018 WL 3068199, at *3

(D. Kan. June 21, 2018); Quintero v. City of Wichita, No. 15-1326-EFM-GEB, 2016 WL 5871883,

at *1 (D. Kan. Oct. 7, 2016) (plaintiff had avenue for punitive damages through individual capacity

claim); Smith v. Stuteville, No. 14-2197-JWL, 2014 WL 3557641, at *4 n.1 (D. Kan. July 18,

2014) (individuals sued in official capacities immune from punitive damages). The Tenth Circuit

acknowledges that Youren is “an anomalous outlier” and recognizes that courts within the Tenth

Circuit ignore Youren when dismissing punitive damages claims in official capacity under Section

1983 suits. See, e.g., Cross Continent Dev., LLC v. Town of Akron, Colo., 548 Fed. Appx. 524,

531 (10th Cir. 2013); Thouvenell, 2018 WL 3068199, at *3. Even if Youren continues to be good

law, plaintiff’s case is distinguishable because unlike in Youren, plaintiff alleges individual

capacity claims against all of the individually named defendants.




       3
                The Court notes that in Youren, the question was not whether the claims were
duplicative, but whether the official capacity damages amounted to “impermissible double
recovery.” 343 F.3d at 1306. The defendant also was sued only in her official capacity, not as an
individual. Id.
                                               -15-
       Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 16 of 20




        Because plaintiff brings his First Amendment retaliation claims against both GCCC and

the individual defendants in their official capacities, plaintiff’s official capacity claims against

Swender, Douglass, Wasinger, Crist, Martinez and Worf are duplicative. The Court therefore

dismisses the official capacity claims against these defendants.

III.    Conspiracy To Interfere With Civil Rights Under 42 U.S.C. § 1985(2)

        Plaintiff alleges that in violation of 42 U.S.C. § 1985(2), Trustees Wasinger and Douglass

conspired to speak at two Board meetings on June 9 and June 25, 2020. Plaintiff alleges that at

these meetings, Wasinger and Douglass “publicly blamed civil rights advocates within the last two

years as the reason for a reported $500,000 plus jump in insurance premium/deductible costs for

the College’s errors and omissions liability coverages,” and injured and intimidated plaintiff by

sharing these comments with a wide audience. First Amended Complaint (Doc. #6), ¶¶ 169, 250–

58. Defendants argue that based on the publicly available videos of Board meetings, Wasinger

and Douglass did not appear to conspire and their comments cannot be considered force,

intimidation or threat. Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #32)

at 23–27. In the alternative, defendants argue that Wasinger and Douglass are entitled to qualified

immunity. Id. at 29–30. The Court considers each argument in turn.

        A.     Section 1985(2)

        The first clause of Section 1985(2) contains a deterrence provision, which “concerns

intimidating parties, witnesses, or jurors in court so that they will not attend court or testify.” King

v. Knoll, 399 F. Supp. 2d 1169, 1179 n.57 (D. Kan. 2005). The “deterrence” provision of 42

U.S.C. § 1985(2) provides that “[i]f two or more persons in any State or Territory conspire to deter,

by force, intimidation, or threat, any party or witness in any court of the United States from

attending such court, or from testifying to any matter pending therein, freely, fully, and truthfully



                                                 -16-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 17 of 20




. . . the party so injured or deprived may have an action for the recovery of damages occasioned

by such injury or deprivation, against any one or more of the conspirators.” 42 U.S.C. § 1985(2).

The elements of a deterrence claim under Section 1985(2) are (1) a conspiracy, (2) intent to deter

testimony by force or intimidation and (3) injury to plaintiff. Brever v. Rockwell Int’l Corp., 40

F.3d 1119, 1126 (10th Cir. 1994).

        Defendants challenge plaintiff’s allegations regarding the first two elements: (1)

conspiracy and (2) intent to deter testimony by force or intimidation. A conspiracy “requires the

combination of two or more persons acting in concert.” Abercrombie v. City of Catoosa, 896 F.2d

1228, 1230 (10th Cir. 1990). A plaintiff must allege, “either by direct or circumstantial evidence,

a meeting of the minds or agreement among the defendants.” Id. at 1231. The conspiracy “must

be one that has the requisite statutory purpose,” namely to deter a party or witness from attending

or testifying freely, fully and truthfully. Brown v. Chaffee, 612 F.2d 497, 502 (10th Cir. 1979).

While more than mere conclusory allegations are required to state a valid claim, “the nature of

conspiracies often makes it impossible to provide details at the pleading stage and . . . the pleader

should be allowed to resort to the discovery process and not be subject to dismissal of his

complaint.” Brever, 40 F.3d at 1126.

        To satisfy the conspiracy element, plaintiff identifies Wasinger and Douglass and claims

that they engaged “in exchanges that appear[ed] preplanned or with prepared notes” that

disparaged lawsuits like plaintiff’s. First Amended Complaint (Doc. #6), ¶ 252. To satisfy the

deterrence element, plaintiff alleges that Wasinger and Douglass linked GCCC’s increasing

insurance costs and significant reductions in GCCC faculty, staff and student offerings to lawsuits

like plaintiff’s. Plaintiff claims that their actions deterred plaintiff by intimidation and threat from

attending or testifying freely, fully and truthfully in federal court because their comments (1)



                                                 -17-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 18 of 20




implied that people involved in lawsuits like plaintiff were “bad people” and “essentially pariahs

in the Garden City community”; (2) created “an ‘us’ against ‘them’ civil rights based divisiveness”

in the community that intimidated plaintiff; and (3) threatened and harmed plaintiff’s economic

standing and reputation in the community. Id., ¶¶ 175–76, 182, 250–58.

       Defendants argue that the publicly available videos of Board meetings prove that Wasinger

and Douglass (1) did not have a meeting of the minds because Douglass stated in the video that

she was sharing her “personal feelings” and (2) did not make comments that could be considered

“force, intimidation, or threat” under Section 1985(2) and instead only made vague comments

about the economic impact of lawsuits on GCCC. Memorandum In Support Of Defendants’

Motion To Dismiss (Doc. #32) at 26–27. As stated, the Court cannot consider extrinsic evidence

on a motion to dismiss. See Fed. R. Civ. P. 12(d); see, e.g., GFF Corp., 130 F.3d at 1384. The

Court also assumes the truth of plaintiff’s allegations regarding the Board meetings. Assuming as

true plaintiff’s well-pleaded factual allegations, plaintiff sufficiently pleads facts which create an

inference that Wasinger and Douglass (1) had a meeting of the minds as demonstrated by their

prepared notes and (2) intended to deter plaintiff from testifying about the Title IX allegations by

bringing up plaintiff’s lawsuit to stigmatize and discredit him. First Amended Complaint (Doc.

#6), ¶¶ 175–76, 182, 250–58. The Court overrules defendants’ motion to dismiss plaintiff’s

Section 1985(2) conspiracy claims.

       B.      Qualified Immunity

       In the alternative, defendants argue that Wasinger and Douglass are entitled to qualified

immunity on plaintiff’s Section 1985(2) conspiracy claim because defendants “are unaware of any

caselaw indicating that comments about the economic impact of a lawsuit will invoke liability

under § 1985(2).” Memorandum In Support Of Defendants’ Motion To Dismiss (Doc. #32) at 29–



                                                -18-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 19 of 20




30. To overcome an official’s qualified immunity, plaintiff must demonstrate that (1) the official

violated a statutory or constitutional right and (2) the law clearly establishes that right. N.E.L.,

740 F. App’x at 928. A right is clearly established when every reasonable official would

understand that what he or she is doing violates that right. Id. at 928–29.

       For the first factor, defendants argue that based on the publicly available Board meetings

videos, Wasinger and Douglass’ comments about insurance premiums and the economic costs of

litigation “are a far cry from abusive and threatening comments” and “were neither abusive nor

threatening as a matter of law.” Defendants’ Reply Memorandum (Doc. #52) at 18. As discussed

above, the Court disregards such extrinsic evidence and accepts plaintiff’s allegations that in

violation of 42 U.S.C. § 1985(2), Wasinger and Douglass conspired to speak at two Board

meetings in June of 2020 to intimidate plaintiff and deter him from testifying about the Title IX

allegations. First Amended Complaint (Doc. #6), ¶¶ 175–76, 182, 250–58.

       For the second factor, defendants do not dispute plaintiff’s argument that the law clearly

establishes the right to testify truthfully at trial—they instead again argue that the publicly

available Board meetings videos prove that “no reasonable [Board] member would have thought

that the specific comments made by Wasinger and Douglass [about the economic impact of

lawsuits] were unlawful,” i.e., threatening and intimidating under Section 1985(2). Defendants’

Reply Memorandum (Doc. #52) at 18.

       The First Amendment clearly establishes the right to testify truthfully at trial, especially

where plaintiff has brought forth matters of public concern like a Title IX allegation. See, e.g.,

Patrick v. Miller, 953 F.2d 1240, 1247–48 (10th Cir. 1992); Melton v. City of Okla. City, 879 F.2d

706, 714 (10th Cir.1989). As discussed, the Court will not consider the Board meetings videos in

this motion to dismiss, and plaintiff pleads sufficient facts to give rise to the inference that



                                               -19-
     Case 2:20-cv-02190-KHV-GEB Document 53 Filed 05/07/21 Page 20 of 20




Wasinger and Douglass conspired to deter him from testifying by threatening and intimidating him

at the public meetings, which harmed his economic standing and reputation in the community.

First Amended Complaint (Doc. #6), ¶¶ 175–76, 182, 250–58. Wasinger and Douglass are not

entitled to qualified immunity, and defendants’ motion to dismiss the Section 1985(2) conspiracy

claim is overruled.

       IT IS THEREFORE ORDERED that defendants’ Motion To Dismiss Plaintiff

Kucharik’s Claims (Doc. #21) filed September 4, 2020 should be and hereby is SUSTAINED in

part. The Court dismisses as redundant plaintiff’s First Amendment retaliation claim against

President Herbert Swender and Trustees Merilyn Douglass, Blake Wasinger, Jeff Crist, Steve

Martinez and Teri Wolf in their official capacities.        Defendants’ motion is otherwise

OVERRULED.

       Dated this May 6th, 2021 at Kansas City, Kansas.

                                            s/ Kathryn H. Vratil
                                            KATHRYN H. VRATIL
                                            United States District Judge




                                             -20-
